Citation Nr: 0914308	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  99-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine, 
status post L4-5 discectomy, currently evaluated 
40 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1987 to January 1998.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted service connection for 
mechanical low back pain syndrome and assigned a 10 percent 
disability rating.  

The Veteran testified before a hearing officer at the Detroit 
RO in September 1999.  A transcript of that hearing is 
associated with the Veteran's claims folder.  

The Veteran has since moved to Hawaii, and the RO in Honolulu 
currently has jurisdiction over the Veteran's claims.

This case was remanded by the Board in June 2003 and in 
October 2005 for additional development.  In March 2006 a 
supplemental statement of the case (SSOC) was issued which 
increased the rating assigned the Veteran's service-connected 
lumbar spine disorder to 20 percent disabling.  

By decision dated November 14, 2007, the Board assigned an 
increased rating of 
40 percent disabling.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In January 2009, counsel for the Veteran 
and the Secretary of VA filed a Joint Motion for Partial 
Remand, the substance of which will be addressed further 
below.  An Order of the Court dated January 22, 2009 granted 
the motion and vacated the Board's decision.  

The Veteran subsequently submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

Issues not on appeal

In its November 2007 decision, the Board also assigned an 
increased disability rating of 10 percent for the Veteran's 
status post fracture of the left fifth metatarsal.  Counsel 
for the Veteran indicated before the Court that the Veteran 
did not wish to pursue this claim, and the Court's January 
2009 Order dismissed the claim.  Accordingly, that issue is 
no longer on appeal.

A February 2008 rating decision denied the Veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  To the Board's knowledge, the Veteran has not 
disagreed with that decision, and that matter therefore is 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is currently 
manifested by pain, severe limitation of motion and muscle 
spasm.

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected lumbar spine 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating for his 
service-connected lumbar spine disorder. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's November 2007 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's November 14, 2007 
decision, pages 4-9.]  The Court-adopted Joint Motion did not 
identify any defect in the Board's November 2007 decision 
regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's January 2009 Order serves to vacate the 
Board's November 2007 decision and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
November 2007 decision, the Veteran has already had an 
extensive advisement of the evidence that would be required 
to substantiate the claim.

Subsequent to the Court's January 2009 Order, on February 20, 
2009, the Board wrote to the Veteran, asking if there was any 
additional evidence and argument to submit.  This satisfies 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran is fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim]. 
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In the instant case, the RO has obtained the Veteran's 
service treatment records, as well as VA and private 
treatment records.  The Veteran presented for VA spine 
examinations in February 1999, May 2001 and November 2005.

In summary, the Board finds that with respect to these issues 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has secured the services of a 
representative and has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
March 2006 SSOC.  The Veteran has submitted written 
statements subsequent to the March 2006 SSOC; they did not 
indicate that there was any additional information or 
evidence to submit.  Therefore, there is no prejudice to the 
Veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned.

(i.)  The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome  either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part):

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

The Joint Motion for Remand

As was noted in the Introduction, this case has been the 
subject of a Court remand dated in January 2009.  
Specifically, the parties to the January 2009 Joint Motion 
found that: (1) the Board failed to adequately explain its 
finding that applying the former version of Diagnostic Code 
5293 pertaining to intervertebral disc syndrome was 
inappropriate; (2) the Board failed to address whether the 
November 2005 VA spine examiner's response of "no" to a 
pre-printed question in the examination report as to whether 
the examination was for intervertebral disc syndrome rendered 
that examination inadequate; and (3) the Board failed to 
adequately explain its finding that the record contains no 
evidence dated between September 28, 1999 and November 23, 
2005 that would allow for a 40 percent rating under former 
Diagnostic Code 5292.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

One of the reasons for remand, as stated in the January 2009 
Joint Motion, was the Board's failure to address whether the 
November 2005 VA spine examiner's response of "no" to the 
pre-printed question in the examination report as to whether 
the examination was for intervertebral disc syndrome rendered 
that examination inadequate. 

The Board finds that the response of the November 2005 VA 
examiner that it was not an examination for intervertebral 
disc syndrome does not render the report invalid for purposes 
of rating the Veteran's lumbar spine disability.  The Veteran 
was, and is, not service connected for intervertebral disc 
syndrome.  Rather, he is service connection for degenerative 
disc disease.  Thus, the examination was not for 
intervertebral disc syndrome and the examiner's response was 
accurate.  

Moreover, although not classified as an "intervertebral disc 
syndrome" examination, the examiner took a detailed medical 
history of the Veteran's symptoms, including neurological 
symptoms and periods of flare-up, made objective findings as 
to the neurological manifestations of the service-connected 
lumbar spine disability, including detailed motor, sensory 
and reflex examinations and described the lumbar spine 
disability's effect on occupational functioning.  The 
examiner specifically commented on pain, muscle spasm, and 
neurological findings.  

The Board acknowledges there was no specific finding in the 
November 2005 examination report as to incapacitating 
episodes, the criteria by which Intervertebral Disc Syndrome 
is rating under the current spine criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  However, the examiner 
did elicit a history of the Veteran as to periods of flare-
up.  As a matter of fact, there is no medical evidence 
anywhere of record of physician-prescribed bed rest or a 
period of acute signs and symptoms requiring treatment by a 
physician to call for a rating under Diagnostic Code 5243.  
As is explained below, the Board is not in fact employing 
Diagnostic Code 5243 to rate the Veteran's spine.  

In short, the Board rejects the notion that because a box was 
(correctly) checked the VA examination was somehow 
invalidated.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's service-connected lumbar spine disorder is 
currently rated under current Diagnostic Code 5242 
[degenerative arthritis of the spine].  The RO also 
considered the Veteran's claim under former Diagnostic Codes 
5293 [intervertebral disc syndrome] and 5295 [lumbosacral 
strain].  See the April 1999 and August 2001 rating 
decisions.

(i.) The former schedular criteria

The evidence indicates that the Veteran had a herniated disc 
which necessitated his back surgery, specifically a L4-5 
discectomy, in December 1999.  Medical records indicate that 
his back symptomatology produces a significantly reduced 
range of motion.

The Veteran was diagnosed by the May 2001 VA examiner with 
lumbar spine strain.  However, after a review of the evidence 
pertaining to the Veteran's service-connected lumbar spine 
disability, the Board believes that rating the Veteran under 
former Diagnostic Code 5295, lumbar spine strain, is 
inappropriate.  The Veteran does not demonstrate lumbar 
symptomatology compatible with the criteria listed under 
Diagnostic Code 5295 other than painful motion, which is 
contemplated in Diagnostic Code 5292.  Moreover, employment 
of former Diagnostic Code 5295, which has a maximum rating of 
40 percent, would not allow for assignment of an increased 
disability rating. 

The medical evidence of record, which will be discussed in 
greater detail below, indicates that the Veteran's service-
connected low back disability manifests primarily as back 
pain and limitation of motion, which is more compatible with 
the criteria listed under former Diagnostic Code 5292.  
Moreover, X-ray studies taken during the November 2005 VA 
examination demonstrate the presence of degenerative 
arthritis related to the service-connected lumbar spine 
disability, and all three VA examination reports noted the 
Veteran's complaints of severe back pain.  The Board 
therefore believes that rating the Veteran under former 
Diagnostic Code 5292 [spine, limitation of motion of, lumbar] 
is appropriate. 

The Board will also rate the Veteran under former Diagnostic 
Code 5293 [intervertebral disc syndrome] based the history of 
a herniated disc as well as his complaints of neuropathic 
type symptoms. 

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, as was alluded to 
above the medical evidence indicates that the Veteran has not 
been prescribed bed rest.  The Veteran's service-connected 
lumbar spine disability accordingly will be rated using only 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Schedular rating

(i.) The former schedular criteria

Former Diagnostic Code 5292

The Board has already awarded the Veteran a 40 percent rating 
under former Diagnostic Code 5292 based on range of motion 
findings evidenced in the November 2005 VA examination 
report.  As detailed in the law and regulations above, 40 
percent is the maximum rating available under Diagnostic Code 
5292.  Also as noted above, the former schedular provisions 
may be applied prospectively.  See VAOPGCPREC 3-2000.

Neither parties to the Joint Motion have indicated their 
dissatisfaction with this portion of the Board's analysis 
which awarded the Veteran a 40 percent rating for his lumbar 
spine disability under former Diagnostic Code 5292.  Instead, 
the parties assert that the Board "failed to adequately 
explain its findings that the records contains no evidence 
dated between September 28, 1999 and November 23, 2005 that 
would allow for a 40 percent rating under pre-2003 DC 5292, 
thus finding November 23, 2005 the earliest possible 
effective date for the assigned 40 percent rating."  See the 
January 2009 Joint Motion, page 3.  This matter will be 
discussed in the Board's Fenderson analysis below.

Former Diagnostic Code 5293

Under the former version of the rating schedule, to warrant a 
60 percent disability rating on the basis of intervertebral 
disc syndrome, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  Sixty percent is 
the maximum disability rating under Diagnostic Code 5293.

There is no objective medical evidence of "persistent 
symptoms compatible with sciatic neuropathy."  The Board 
acknowledges that the Veteran evidenced left-sided L5 
radiculopathy in a December 1999 neurosurgery progress note; 
however, the Veteran indicated in numerous follow-up notes 
that his radiating pain had resolved since having the 
surgery, or appeared only intermittently.  Indeed, during the 
November 2005 VA examination the Veteran indicated "he has 
had resolution of the numbness in his left leg."  Moreover, 
while the Veteran has complained of occasional pain and 
numbness in the lower extremities, no specific neurologic 
impairment or resulting functional loss has been identified 
in the evidence.  
On the contrary, on VA examination in May 2001 and November 
2005, deep tendon reflexes were normal, equal and symmetrical 
and muscle strength in the toe extensors was normal, and 
motor, sensory and reflex testing was normal in VA outpatient 
records dated throughout the appellate period.

Moreover, no bladder or bowel dysfunction has been 
identified.  Although a "slight" foot drop was observed in 
an April 2000 VA outpatient record, such was never 
subsequently demonstrated upon physical examination, to 
include the most recent November 2005 VA examination report. 

There is also no indication of other neurological findings 
appropriate to the site of the diseased disc.  Although the 
Veteran complained of "worsening left lower extremity 
sciatic symptoms" in October 2008, an MRI obtained at that 
time was negative for any neurological findings such as 
sciatica or radiculopathy.  

Finally, there is no evidence that the Veteran's service-
connected lumbar spine disorder caused "little intermittent 
relief."  It does not appear from the medical reports that 
the Veteran was seeking medical relief on a consistent basis 
during the period in question.  Instead, he appears to have 
sought treatment immediately following the December 1999 
surgery (for about a year), then he did not present for 
further treatment other than scheduled VA examinations.  
 
In short, there is little evidence which suggests the 
Veteran's lumbar spine disorder has met any of the criteria 
for pronounced intervertebral disc syndrome.  Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under former Diagnostic Code 5293.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show or 
ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the November 2005 VA examination, the Veteran 
was able achieve 45 degrees of flexion, 5 degrees of 
extension, 10 degrees of lateral flexion bilaterally and 30 
degrees of rotation bilaterally.  It is thus manifest that 
the Veteran's lumbar spine is not immobile.  

Accordingly, the Veteran's service-connected lumbar spine 
disorder does not warrant a 50 percent or higher percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine. 

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board 
notes that where, as here, the Veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Additionally, with respect to the rating 
under Diagnostic Code 5293, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Code 5293.

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent  November 2005 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected lumbar spine disability, 
effective January 28, 1998, the day after the Veteran left 
military service.  The RO subsequently increased the 
Veteran's service-connected low back disorder to 20 percent 
disabling, effective September 28, 1999, the date of a VA 
outpatient record demonstrating more severe low back 
symptomatology.  Further, a 40 percent disability rating has 
been assigned as of November 23, 2005.  Therefore, the RO has 
already assigned staged ratings in the instant case.  The 
Board will review the Veteran's medical history on a de novo 
basis in order to determine whether staged ratings should be 
applied and if so what date or dates should be used.  

The effective date of service connection was January 28, 
1998.  A 10 percent disability rating was assigned as of that 
date based on "characteristic painful or limited motion" of 
the lumbar spine.  The pertinent evidence from this period 
was a February 1999 VA examination report, in which the 
examiner indicated "range of motion of the spine is 
basically normal."

The record indicates that when the Veteran received VA 
outpatient treatment on September 28, 1999, he demonstrated 
low back symptomatology which met the criteria for an 
increased disability rating of 40 percent under Diagnostic 
Code 5292.  Specifically, X-rays of the lumbar spine were 
taken, and the Veteran was diagnosed with degenerative disc 
disease based on such.  Moreover, range of motion studies 
indicated "very limited ROM to forward and lateral bending 
of the back.  Very painful to pres[s]ure and resistance."  
Subsequent outpatient records indicate "poor range of 
motion" [February 2000]; "entire back very inflexible 
flexion and extension as well as rotation, side bend" [March 
2000]; "flexion of the low back was limited to about 50% of 
normal with pain," and "also noted on lateral flexion of 
the right and turning the trunk to the right side" [April 
2000 and August 2000]; and a "great degree of restricted 
motion of the low back with foreward [sic] flexion and 
lateral bending" [October 2000].  A November 2000 note 
indicates range of motion was "grossly within normal 
limits;" however, this isolated finding is inconsistent with 
the above-cited evidence which documents severe loss of 
lumbar spine motion beginning in September 1999.

Because the September 28, 1999 VA outpatient report is the 
first instance of X-ray evidence of lumbar spine arthritis, 
in addition to a severe loss of spine flexion and lateral 
flexion, the Board finds that the 40 percent disability 
rating should be assigned from September 28, 1999, as it was 
on that date that it was factually ascertainable that the 
most recent increase in disability occurred.  
See 38 C.F.R. § 3.400(o) (2008).  Prior to that time, a 10 
percent rating was warranted based on painful motion.  The 
appeal is allowed to that extent.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The RO adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the May 1999 statement of the 
case (SOC) and the September 1999 SSOC, and the Veteran's 
representative has submitted argument on the matter.  See the 
September 28, 2007 Informal Hearing Presentation.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected lumbar spine disorder, other than the 
December 1999 discectomy (for which he has been compensated 
via a temporary total evaluation).  Turning to marked 
interference in employment, the evidence reflects the Veteran 
was employed as a masonry apprentice in the past, and the 
most recent evidence reflects he is now working as a 
counselor.  See the January 6, 2006 VA outpatient record.  
Although the November 2005 VA examiner indicated there were 
"significant effects" on the Veteran's occupational 
activities due to the service-connected lumbar spine disorder 
however, such is reflected in the 40 percent disability 
rating which is currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's lumbar spine disorder.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating, in excess of the currently assigned 40 percent, for 
his service-connected lumbar spine disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit sought 
on appeal is therefore denied.  The currently assigned 40 
percent rating is, however, assigned as of September 28, 
1999.


ORDER

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, status post 
L4-5 discectomy is denied.  The currently assigned 40 percent 
rating is made effective as of September 28, 1999.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


